PER CURIAM.
William and Mariane Ponsoldt seek review of an order that denied their motion to vacate a final judgment.
*938In 1991, a bank sued Pegasus Ranch, Inc. and the Ponsoldts to foreclose a mortgage. The Ranch filed a motion to dismiss without raising an objection to personal jurisdiction. Later the Ranch and the Ponsoldts moved for a protective order. In that motion, the Ponsoldts appeared “without waiving rights exercised in their Motion to Dismiss.” The trial court concluded that the Ponsoldts “adopted a motion to dismiss filed by the Corporate Defendant without reserving the right to raise an issue of in personam jurisdiction.” We find no error in the trial court’s conclusion that the Ponsoldts adopted the motion to dismiss, which constituted a waiver of the lack of personal jurisdiction. See Fiocchi v. Trainello, 566 So.2d 904, 904 (Fla. 4th DCA 1990); Zimmerman v. Weinberg, 557 So.2d 193, 194 (Fla. 4th DCA 1990).
AFFIRMED.
GROSS, TAYLOR and MAY, JJ., concur.